Citation Nr: 1615772	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-46 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date later than January 31, 2004 for the removal of a dependent spouse from the award of VA compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The Veteran had active service from March 1980 to March 1984.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 administrative action in which the RO removed the Veteran's dependent spouse from her award of VA compensation benefits, effective February 1, 2004.  In February 2010, the Veteran filed a notice of disagreement (NOD) with this administrative action.  A statement of the case (SOC) was issued in September 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2010. 

In May 2014, this issue was remanded to the agency of original jurisdiction (AOJ) in order to afford the Veteran a Board video-conference hearing, as the Board found that good cause had been shown to reschedule.  The hearing was rescheduled to September 12, 2014; however, the Veteran cancelled the hearing as she indicated she did not have transportation.  She did not request that her hearing be rescheduled and her request for a hearing is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2015).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's appeal.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a July 2010 Waiver grant notification letter (located in Virtual VA); and the November 2015 Appellant's Brief (located in VBMS), the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  






FINDINGS OF FACT

1.  In a February 2007 letter, the Veteran was informed that she was being paid for two dependents, spouse and child and it was her obligation to inform VA immediately of any change in the status of her dependents.

2.  In a December 2009 VA Form 21-0538, Status of Dependents Questionnaire the Veteran indicated she was not married.

3.  During a January 2010 phone call, the Veteran informed the AOJ that her marriage ended on January [redacted], 2004; and that she informed VA in 2004.

4.  On January 26, 2010, the AOJ took action to stop payment for A.L.Q. as the Veteran's dependent spouse effective January 31, 2004.  This action created an overpayment.

5.  In May 2010, the Veteran was approved for waiver of overpayment.


CONCLUSION OF LAW

Entitlement to an effective date later than January 31, 2004 is not established. U.S.C.A. § 5112(b)(2) (West 2015); 38 C.F.R. § 3.501(d)(2) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Veteran's claim entitlement to an effective date later than January 31, 2004 for the removal of A.L.Q. as a dependent spouse is being denied as a matter of law.  The law does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  The notice requirements are not applicable to matters in which the law, and not the evidence, is dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002).  Therefore, as there is no basis in law for granting the Veteran's claim in this case, the notice requirements inapplicable to this claim.

At the outset, the Veteran has indicated in various statements that she wanted to appeal the decision and that she requested a waiver of the overpayment that was created upon removal of her ex-spouse.  The Board observes that in May 2010, the Veteran's request for a waiver was granted.  She was notified by way of a July 2010 waiver grant letter from the Debt Management Center.  Further, she was informed in the September 2010 SOC.  As such, the issue before the Board remains an effective date later than January 31, 2004 for the removal of A.L.Q. as a dependent spouse for VA compensation benefits.

With regard to the date of the removal of A.L.Q. as a dependent spouse, under 38 U.S.C.A. § 5112(b)(2), the effective date of reduction or discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs.  See also 38 C.F.R. § 3.501(d)(2).

The Veteran was notified in a February 2007 letter that she was being paid as a Veteran with two dependents that included her spouse and a child.  She was informed that she should promptly inform the RO of any change in the status of her dependents.  In a December 2009 VA form 21-0538, Status of Dependents Questionnaire the Veteran indicated she was not married.  The AOJ called the Veteran in January 2010 in order to clarify her marital status.  During the conversation, the Veteran informed that she and A.L.Q. divorced January [redacted], 2004.  She also indicated that she informed VA in 2004.  There is no indication that such correspondence was received by VA.  On January 26, 2010, the AOJ took action to stop payment for A.L.Q. as the Veteran's dependent spouse effective January 31, 2004, the last day of the month during which the Veteran was divorced.  As noted, under 38 U.S.C.A. § 5112(b)(2), the effective date of reduction or discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs.  See also 38 C.F.R. § 3.501(d)(2).  The Veteran and A.L.Q. divorced in January 2004 and he has now been properly removed from her benefits award on February 1, 2004, the first day of the next month. 

The law is clear that the Veteran's right to receive additional disability compensation with respect to A.L.Q. ceased after their divorce.  Accordingly, payment for A.L.Q. as the Veteran's dependent spouse was properly discontinued effective January 31, 2004.  There is no basis in the law for any other effective date.


ORDER

An effective date later than January 31, 2004 for the removal of a dependent spouse from the award of VA compensation benefits is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


